No. 5022.
OPINION
By THE COURT.
This is an application for a rehearing wherein it is urged that one charged with murder in the first degree, committed while in the perpetration of a robbery, may not plead guilty to murder in the second degree; that if this petitioner purposely and maliciously killed another while in the perpetration of a robbery, then under the statute he would be guilty of murder in the first degree and of no less offense. The question here raised has recently been passed upon in the case of State v. Muskus, 158 Oh St 276, the first paragraph of the syllabus of which provides:
“Murder in the first degree in the perpetration of a robbery may include the lesser offenses of murder in the second degree and manslaughter, and where, in the trial of a defendant for murder in the first degree in the perpetration of a robbery, there is substantial evidence tending to support a charge of murder in the second degree or manslaughter, the court should charge the jury on murder in the first degree and on the included lesser offenses. (Bandy v. State, 102 Oh St 384, approved and followed.)”
Further citations should not be necessary.
The application will be denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.